TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 28, 2016



                                      NO. 03-16-00513-CV


                                   James M. Bruner, Appellant

                                                 v.

                                Mayra Vanessa Bruner, Appellee




      APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court. Having reviewed the record, the

Court holds that James M. Bruner has not prosecuted his appeal and did not comply with a notice

from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of prosecution.

The appellant shall pay all costs relating to this appeal, both in this Court and in the court below.